PER CURIAM.
In this direct appeal, appellant claims the trial court erred by failing to make the required findings of reliability pursuant to section 90.803(23), Florida Statutes (2009), when it ruled the child victim’s out-of-court statements were admissible at trial. We agree with the state that this claim is not preserved for appeal because appellant failed to make a contemporaneous objection to the lack of findings. Elwell v. State, 954 So.2d 104, 109 (Fla. 2d DCA 2007); accord, Rodriguez v. State, 120 So.3d 656 (Fla. 1st DCA 2013); McCloud v. State, 91 So.3d 940, 941 (Fla. 1st DCA 2012). Accordingly, we affirm.
AFFIRMED.
WOLF, ROWE, and SWANSON, JJ., concur.